DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 01/14/2021 has been received and considered. Claims 1-20 are presented for examination.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian J. Pangrle on 4/2/2021. 
Please amend the claims as follows:
Claim 6 line 2, the word “covex” has been replaced with the word -- convex --.
Examiner notes that the claim has been amended to overcome claim objections.


Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Shrihari Vasudevan, U.S. Pre–Grant publication 20110257949, discloses "[0100]… squared exponential kernel has a smoothing effect on the data"
John Linn Pixton, U.S. Pre–Grant publication 20170115412, discloses "[0108] There are many such smoothing algorithms available, including… Kernel smoother",
Benjamin J. Kadlec, U.S. Pre–Grant publication 20110115787, discloses " [0105]… applying tensor smoothing across the volume using a Gaussian kernel, which stabilizes the tensor components without destroying the Hessian representation",

none of these references taken either alone or in combination and with the prior art of record discloses 
claim 1, 15, and 18 “... solv(e/ing) the system of equations for a displacement field, wherein the system of equations are based at least in part on a kernel that smooths the displacement field for the portion of the mesh of the convex hull with respect to another portion of the mesh...”;
In addition, there is no motivation to combine none of the references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the Specification objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the Claim Rejections - 35 USC § 101, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the rejections under 103, the rejections are rendered moot by the amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		4/2/21Primary Examiner, Art Unit 2127